IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA18-456

                                  Filed: 7 May 2019

Cumberland County, No. 16 CRS 63767

STATE OF NORTH CAROLINA

              v.

ALBERT LEWIS SPEAS


      Appeal by defendant from judgment entered 10 October 2017 by Judge Claire

V. Hill in Cumberland County Superior Court. Heard in the Court of Appeals 28

March 2019.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General M.
      Denise Stanford, for the State.

      Charlotte Gail Blake for defendant-appellant.


      BRYANT, Judge.


      Defendant Albert Lewis Speas appeals from judgment entered upon his

conviction for felonious larceny. After careful review, we find no error.

      On 14 February 2017, defendant was indicted for felonious larceny and

felonious possession of stolen goods. The larceny indictment specifically alleged that

defendant “unlawfully, willfully and feloniously did steal, take and carry away one

(1) television, the personal property of Sears Roebuck and Company, having a value

of One Thousand Six Hundred Ninety-Nine Dollars and Ninety-Nine Cents

($1,699.99).” Defendant was also indicted for having attained habitual felon status.
                                    STATE V. SPEAS

                                   Opinion of the Court



      On 10 October 2017, defendant was convicted by a jury of both felonious

larceny and felonious possession of stolen goods. The trial court arrested judgment

on the charge of possession of stolen goods. Defendant subsequently pled guilty to

having attained the status of an habitual felon. The trial court sentenced defendant

to a term of 89 to 119 months imprisonment. Defendant appeals.

      _________________________________________________________

      On appeal, defendant’s sole argument is that the indictment for larceny is

fatally defective because it does not allege that “Sears Roebuck and Company” was

an entity capable of owning property. We disagree.

      “It is well settled that a valid bill of indictment is essential to the jurisdiction

of the trial court to try an accused for a felony.” State v. Abraham, 338 N.C. 315, 339,

451 S.E.2d 131, 143 (1994) (citation and quotation marks omitted). “The purpose of

an indictment is to give a defendant notice of the crime for which he is being

charged[.]” State v. Bowen, 139 N.C. App. 18, 24, 533 S.E.2d 248, 252 (2000). An

“indictment must allege all of the essential elements of the crime sought to be

charged.” State v. Westbrooks, 345 N.C. 43, 57, 478 S.E.2d 483, 492 (1996) (citation

omitted). Lack of jurisdiction in the trial court due to a fatally defective indictment

requires the appellate court to arrest judgment or vacate any order entered without

authority. State v. Hicks, 148 N.C. App. 203, 205, 557 S.E.2d 594, 596 (2001).




                                          -2-
                                    STATE V. SPEAS

                                   Opinion of the Court



      Here, defendant was indicted for felonious larceny. The essential elements of

larceny are: (1) the taking of the property of another; (2) carrying it away; (3) without

the owner’s consent; and (4) with the intent to permanently deprive the owner of the

property. State v. Perry, 305 N.C. 225, 233, 287 S.E.2d 810, 815 (1982), overruled on

other grounds by State v. Munford, 364 N.C. 394, 699 S.E.2d 911 (2010); see also N.C.

Gen. Stat. § 14-72 (2017). “To be sufficient, an indictment for larceny must allege the

owner or person in lawful possession of the stolen property. If the entity named in

the indictment is not a person, it must be alleged that the victim was a legal entity

capable of owning property[.]” State v. Phillips, 162 N.C. App. 719, 720–21, 592
S.E.2d 272, 273 (2004) (alteration in original) (internal citations and quotation marks

omitted).   “If the property alleged to have been stolen . . . is the property of a

corporation, the name of the corporation should be given, and the fact that it is a

corporation stated, unless the name itself imports a corporation.” State v. Thornton,

251 N.C. 658, 662, 111 S.E.2d 901, 903 (1960) (internal citation and quotation marks

omitted).

      The instant indictment charges defendant with larceny of the personal

property of “Sears Roebuck and Company.”             Defendant contends that this is

insufficient because, although the indictment contains the word “company,” it does

not identify “Sears Roebuck and Company” as a company or other corporate entity.

We are not persuaded.



                                          -3-
                                     STATE V. SPEAS

                                   Opinion of the Court



      In Thornton, the North Carolina Supreme Court determined that an

indictment which alleged defendant embezzled money belonging to “The Chuck

Wagon” was insufficient because it failed to sufficiently identify “The Chuck Wagon”

as a corporation, and the name itself did not import a corporation. Id. at 662, 111

S.E.2d at 904. By contrast, here, the word “company” is part of the name of the

property owner, “Sears Roebuck and Company.” Our Supreme Court has stated “the

words ‘corporation,’ ‘incorporated,’ ‘limited,’ or ‘company,’ or their abbreviated form,

sufficiently identify a corporation in an indictment.” State v. Campbell, 368 N.C. 83,

86, 772 S.E.2d 440, 443 (2015) (emphasis added) (citing Thornton, 251 N.C. at 662,
111 S.E.2d at 904); see also State v. Cave, 174 N.C. App. 580, 583, 621 S.E.2d 299,

301 (2005) (concluding that an indictment was sufficient because the name “N.C.

FYE, Inc.” imports a corporation).

      Therefore, we conclude the name of the property owner named in the

indictment, “Sears Roebuck and Company,” was sufficient itself to “ ‘import[ ] an

association or a corporation capable of owning property.’ ” Id. at 83, 772 S.E.2d at

444 (quoting Thornton, 251 N.C. at 661, 111 S.E.2d at 903). Accordingly, we hold the

larceny indictment here is valid on its face.

      NO ERROR.

      Judges BERGER and MURPHY concur.




                                          -4-